Citation Nr: 1620492	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  12-29 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for left elbow traumatic arthritis, currently evaluated as 20 percent disabling on the basis of limitation of supination and pronation; 20 percent disabling on the basis of limitation of flexion; and noncompensable on the basis of limitation of extension.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to his service-connected left elbow traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1955 to April 1959.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  That decision denied increased ratings for left elbow osteoarthritis rated 20 percent disabling on the basis of limitation of supination and pronation.

In April 2014, the Board remanded the claim for further development.  

In a July 2014 rating decision, the RO granted an additional 20 percent rating for left elbow traumatic arthritis-limitation of flexion, effective June 20, 2014.  The RO also granted service connection for left elbow traumatic arthritis, limitation of extension and assigned a noncompensable rating, effective June 20, 2014. 

Additionally, as will be discussed below, the Veteran has raised the issue of TDIU as part of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In August 2014, the Veteran perfected an appeal in regards to entitlement to service connection for left ear hearing loss and requested a "Travel Board hearing".  A February 2016 letter shows that the Veteran was placed on the list of persons waiting for a "Travel Board" hearing.  The hearing has not yet been held and the RO has not yet sent this issue to the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals the February 2015 Board hearing notification letter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for the left elbow disabilities on an extraschedular basis and TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left elbow traumatic arthritis, limitation of supination and pronation is manifest by motion lost beyond last quarter of arc; the hand does not approach full pronation.  

2.  The Veteran's left elbow traumatic arthritis, limitation of flexion has been manifest by flexion limited to at worst 70 degrees.  

3.  The Veteran's left elbow traumatic arthritis, limitation of extension is manifested by at worst extension limited to 30 degrees.  

4.  The Veteran's left elbow traumatic arthritis is also manifest by flail joint with marked varus or valgus deformity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for left elbow traumatic arthritis, limitation of pronation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.68, 4.71a, Diagnostic Code 5213 (2015).

2.  The criteria for a 20 percent rating, but no higher, for left elbow traumatic arthritis, limitation of flexion have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.68, 4.71a, Diagnostic Code 5206 (2015).

3.  The criteria for a noncompensable rating, but no higher, for left elbow traumatic arthritis, limitation of extension have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.68, 4.71a, Diagnostic Code 5207 (2015).

4.  The criteria for a 50 percent rating, but no higher, for left elbow traumatic arthritis, impairment of the flail joint have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.68, 4.71a, Diagnostic Code 5209 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The RO sent the Veteran a letter with attachments in July 2010 that contained all notice required by the VCAA.  

The RO has obtained all identified treatment records and afforded the Veteran examinations that contain all evidence needed rate the elbow disabilities.

Analysis

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  
The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2015).

The Board notes that the evidence of record demonstrates that the Veteran is right handed.  See July 2010 and June 2014 VA examinations.  Therefore, the Board will apply the criteria applicable to the minor extremity.  38 C.F.R. § 4.69 (2015).  

The Veteran's left elbow traumatic arthritis, limitation of pronation is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5213.  Under diagnostic code 5213, a 20 percent rating is warranted for limitation of pronation, motion lost beyond last quarter of arc, the hand does not approach full pronation.  Id.  A 20 percent rating is also warranted for limitation of pronation, motion lost beyond middle of arc.  Id.  A 20 percent rating is also warranted for loss of (bone fusion), the hand fixed near the middle of the arc or moderate pronation.  Id.  A 20 percent rating is also warranted for loss of (bone fusion), the hand fixed in full pronation.  Id.  The maximum 30 percent rating for a minor forearm is warranted for loss of (bone fusion), the hand fixed in supination or hyperpronation.  Id.

The Veteran's left elbow traumatic arthritis, limitation of flexion is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5206.  Under diagnostic code 5203 a 20 percent rating is warranted for flexion limited to 90 degrees.  Id.  A 20 percent rating is also warranted for flexion limited to 70 degrees.  Id.  A 30 percent rating is warranted for flexion limited to 55 degrees.  Id.  A 40 percent rating is warranted for flexion limited to 45 degrees.  Id.

The Veteran's left elbow traumatic arthritis, limitation of extension is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5207.  Under diagnostic code 5207, a 10 percent rating is warranted for extension limited to 45 degrees.  Id.  A 10 percent rating is also warranted for extension limited to 60 degrees.  Id.  A 20 percent rating is warranted for extension limited to 75 degrees.  Id.  A 20 percent rating is also warranted for extension limited to 90 degrees.  Id.  A 30 percent rating is warranted for extension limited to 100 degrees.  Id.  A 40 percent rating is warranted for extension limited to 110 degrees.  Id.

Normal ranges of motion of the elbow are zero degrees of extension to 145 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.  Normal ranges of motion of the forearm are 80 degrees of pronation and 85 degrees of supination.  Id.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The Veteran filed a claim for increase on June 11, 2010.  

The Veteran was afforded a VA examination in July 2010.  The Veteran reported his condition was treated with pain medication.  There was no history of neoplasm.  The Veteran's symptoms included instability, pain, stiffness, weakness, decreased speed of motion, and tenderness.  The Veteran reported severe weekly flare-ups that last for seconds to minutes.  The Veteran reported that the precipitating factors were activity and the alleviating factor was rest.  The Veteran reported that he felt his condition had worsened in the prior five months.  

On physical examination there was no loss of a bone or part of a bone.  There was no inflammatory arthritis.  The elbow had tenderness, weakness, and guarding of movement.  On range of motion there was objective evidence of pain with active motion on the left side.  Flexion was 0 to 132 degrees, pronation was 0 to 30 degrees, and supination was 0 to 35 degrees.  There was objective evidence of pain following repetitive motion.  

There was no additional limitation after three repetitions of range of motion.  There was no joint ankylosis.  The examiner noted that repetitive pronation/supination of the left forearm caused pain 6/10 at the elbow and stiffness.  The examiner noted that repetitive left elbow flexion caused pain 6 to 7/10 and popping.  X-rays revealed severe hypertrophic bone formation from old trauma with secondary osteoarthritis; loose bodies could not be excluded.  X-rays also revealed advanced degenerative disease of the left elbow.  The examiner diagnosed osteoarthritis, left elbow.  

On his June 2012 notice of disagreement, the Veteran reported that since his injury he had had pain and weakness in his elbow.  

The Veteran was afforded another VA examination in June 2014.  The examiner diagnosed traumatic arthritis of the left elbow.  The Veteran reported that his elbow hurt all the time and he took aspirin for pain as needed.  He had worked for 50 years in a factory.  He denied flare-ups.  On range of motion testing, flexion was to 70 degrees with no objective evidence of painful motion.  Left elbow extension was to 35 degrees with no objective evidence of painful motion.  On repetitive use testing, flexion was to 75 degrees and extension was to 35 degrees.  The Veteran did not have additional limitation of range of motion of the elbow and forearm following repetitive-use testing.  He had functional loss and impairment due to less movement than normal and deformity.  He did not have localized tenderness or pain on palpation of the joint and soft tissues.  

The Veteran's muscle strength was 4/5 on active movement against some resistance.  He did not have ankylosis of the elbow.  The Veteran did have intra-articular fracture (joint fracture) with marked varus or valgus deformity.  He was found to have a flail joint.  He also had impairment of supination limited to 30 degrees or less and limited pronation with motion lost beyond the last quarter of the arc; the hand did not approach full pronation.  X-rays revealed severe hypertrophic bone formation likely from old trauma with secondary osteoarthritis; loose bodies could not be excluded.  

Based on the above, the Board find that the Veteran's service-connected left elbow disability has been manifest by limitation of pronation motion lost beyond the last quarter of arc, limitation of flexion to at worst 70 degrees and  limitation of extension to at worst 30 degrees for the entire appeal period.  The Board also finds that the Veteran's left elbow disability has been manifest by impairment of the flail joint with marked deformity for the entire appeal period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5209.  

The Board acknowledges that the July 2010 VA examination shows noncompensable limitation of extension and flexion but does not address whether the Veteran has flail joint.  However, the Veteran has competently and credibly reported the same symptoms regarding his left elbow throughout the appeal period and the current examination does show a flail joint.   As such, after resolving all reasonable doubt in favor of the Veteran, for the entire appeal period, the Veteran's service connected left elbow warrants a noncompensable rating for limitation of extension, a separate 20 percent rating for limitation of pronation, a separate 20 percent rating for limitation of flexion, and a separate 50 percent rating for impairment of the flail joint.  See Cullen v. Shinseki, 24 Vet. App. 74 (2010); see also VAOPGCPREC 23-97; VAOGCPREC 9-2004.  

In this regard, the Board notes that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed (i.e., the amputation rule).  38 C.F.R. § 4.68 (2015).  Diagnostic Codes 5123-5125 provide the ratings for amputation of the forearm.  If amputation were elected above the insertion of the pronator teres of the minor extremity, the maximum rating would be 70 percent.  The Veteran now has a combined rating of 70 percent for his left elbow disability for the entire appeal period.  As such, consideration of higher ratings is prohibited by the amputation rule.  

Other Considerations

Because the Board is remanding the issue of entitlement to TDIU for additional development; it is deferring consideration of entitlement to extraschedular ratings for the left elbow disabilities.  Brambly v. Principi, 17 Vet. App. 20, 23-4 (2003).  








						(CONTINUED ON NEXT PAGE)
ORDER

An initial 50 percent rating, for left elbow traumatic arthritis with flail joint, is granted for the entire appeal period subject to the laws and regulations governing monetary awards.  

A rating in excess of 20 percent for left elbow traumatic arthritis, limitation of pronation, is denied.  

An initial rating of 20 percent for left elbow traumatic arthritis, limitation of flexion, is granted for the entire appeal period.  

An initial noncompensable rating, for left elbow traumatic arthritis, limitation of extension, is denied.  


REMAND

In an August 2014 statement, the Veteran reported that he had had a part time job a few years earlier, but the employer had moved away.  He had worked for years part time because of his arm.  He reported that he had had to take Social Security benefits early because he had to work too many hours with pain.  He added that he had had to retire because he could not stand the pain in his left elbow.  The July 2010 and June 2014 VA examinations addressed the effect of the Veteran's left elbow disability on his employability.  However, at those points it appeared that the Veteran had been working part time; as the Board has granted additional disabilities of the left elbow, and has since reported that he is not working an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Invite the Veteran to complete a formal application for TDIU and to report his earnings from employment since 2010.

2. Obtain an opinion from a medical professional regarding the effects of the Veteran's service-connected left elbow disabilities have on his employability and whether the opinion would be different, if the left ear hearing loss was considered service connected.  All opinions should be accompanied by a sufficient explanation.  

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


